Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-6,  drawn to a method of high-through screening of neutralizing antibody to a virus.
Specie election:	one virus listed in claim 

Group 2, claim(s) 7-9 and 14-16, drawn to recombinant antibody comprising VL and VH, produced by the method of claim 9 or 16.

Specie election: 	one VL from SEQ ID NO: 1-28 and one matched VH from SEQ ID NO: 29-56.

Group 3, claim(s) 10-13, drawn to method of producing a recombinant antibody comprising selecting a neutralizing antibody using the method of claim 1 and extracting a phagemid DNA…. set forth in claim 10.

Group 4, claim(s) 17-20, drawn to a method of treating or preventing a virus infection in a subject comprising administering the subject an effective amount of the recombinant antibody of claim 14.

Specie election: 	1) one VL from SEQ ID NO: 1-28 and one matched VH from SEQ ID NO: 29-56;
	2) treating or preventing.

The inventions listed as Groups 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of group 1 is considered to be a fusion protein comprising LAP-active agent-dimerization domain.  The special technical feature that links groups 1-3 is the . 
If an examiner (1) determines that the claims lack unity of invention and (2) requires election of a single invention, when all of the claims drawn to the elected invention are allowable (i.e., meet the requirements of 35 U.S.C. 101, 102, 103 and 112), the nonelected invention(s) should be considered for rejoinder. Any nonelected product claim that requires all the limitations of an allowable product claim, and any nonelected process claim that requires all the limitations of an allowable process claim, should be rejoined. See MPEP § 821.04. Any nonelected processes of making and/or using an allowable product should be considered for rejoinder. The examiner should notify applicants of potential rejoinder of non-elected process claims by placing form paragraph 8.21.04 at the end of any lack of unity determination made between a product and a process of making the product or between a product and a process of using the product.

In addition, according to PCT rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The groupings 1, 3 and 4 are directed to the inventions, method of screening for antibody, method of recombinantly making an antibody using DNA and method of treating or preventing virus infection comprising administering the antibody made, but each group has ad different special technical feature not sheared by the remaining groups.  




Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are set forth under each of the inventions. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the same reasons set forth above.
Any invention 1, 2 and 4 is elected, Applicant is required, in reply to this action, to elect one cancer from a, and one mutation from c which is corresponding to the elected  antagonist and sequence ID NO, in which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, bladder cancer from a, Bad with D17A from c. 
If invention 2 is elected, Applicant is required to further elect a single administration route from b, which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, elect administered by intravenously.
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  
	


If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/LEI YAO/Primary Examiner, Art Unit 1642